t c memo united_states tax_court alan l poe petitioner v commissioner of internal revenue respondent docket no 20950-03l filed date alan l poe pro_se michelle m lippert for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under section respondent’s motion we shall grant respon- dent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in toledo ohio at the time he filed the petition in this case on date respondent received from petitioner a federal_income_tax tax_return for his taxable_year return in his return petitioner reported total income of dollar_figure total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioner attached to his return form_w-2 wage and tax statement reporting wages tips and other compensation totaling dollar_figure petitioner also attached a document to his return petitioner’s attachment to his return that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 2although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so 3petitioner’s attachment to his return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg flathers v commissioner tcmemo_2003_60 copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 on date respondent refunded or credited4 to petitioner the entire refund ie dollar_figure that he claimed in his return plus interest thereon on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable_year in that notice respondent determined a deficiency in an addition under sec_6651 to and an accuracy-related_penalty under sec_6662 on petitioner’s tax for his taxable_year in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioner did not file a petition in the court with respect to the notice relating to his taxable_year on date respondent assessed petitioner’s tax as well as an addition_to_tax under sec_6651 a penalty under sec_6662 and interest as provided by law for his taxable_year we shall refer to those unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability for on date respondent issued to petitioner 4respondent credited dollar_figure of the refund claimed in peti- tioner’s return in payment of a frivolous_return penalty under sec_6702 that respondent imposed on petitioner with respect to his return another notice of balance due with respect to that unpaid liabil- ity on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to inter alia his taxable_year on or about date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office with respect to inter alia his taxable_year petitioner attached a document to his form petitioner’s attachment to form that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless on date a settlement officer with respondent’s appeals_office held a hearing appeals_office hearing with petitioner with respect to the notice_of_intent_to_levy at the appeals_office hearing the settlement officer gave petitioner a copy of form_4340 certificate of assessments payments and other specified matters form with respect to petitioner’ sec_5petitioner’s attachment to form contained statements contentions arguments and requests that are similar to the statements contentions arguments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg flathers v commissioner supra copeland v commissioner supra taxable_year at that hearing the settlement officer also gave petitioner a copy of 115_tc_576 and explained the warning of the court in that opinion with respect to sec_6673 on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination that notice_of_determination stated in pertinent part summary of determination appeals determination is that compliance is upheld no relief is granted you were given an opportunity to prepare and file corrected returns and provide a com- pleted collection information statement you failed to file corrected returns you did not provide any finan- cial information on which consideration of alternatives could be based you raised only frivolous arguments and were given a copy of pierson v commissioner an attachment to that notice_of_determination stated in pertinent part summary and recommendation you requested a collection_due_process cdp hearing with appeals under the provisions of sec_6330 -the determination of appeals is that the proposed collection actions are appropriate and are upheld no relief is granted verification of legal and procedural requirements the statute_of_limitations has been suspended since the settlement officer had no involvement in your case prior to the assignment for the cdp hear- ing sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand it shall be lawful for the secretary to collect such tax and such further sum as shall be sufficient to cover the expenses of the levy by levy upon all property and rights to property ex- cept such property as is exempt under sec_6334 belonging to such person or on which there is a lien provided in this chapter for the payment of such tax sec_6330 cdp appeal procedures require that irs must in addition to notice_and_demand and sec_6331 provide the taxpayer with a written notification of his or her right to a cdp appeal of the proposed levy action this notice was sent to you on based on the best information available the require- ments of all laws regulations and procedures have been met during the assessment and collection phases of this dispute specific issues raised by the taxpayer in this case you dispute the underlying liabilities the settlement officer requested and reviewed the original documents submitted as form_1040 for the year in question along with a detailed transcript of the account the settlement officer also secured and reviewed certified transcripts forms of this account a copy of the transcript was provided to you at the hearing as evidence of the correctness of the assessment the files and transcript show notice_and_demand were properly made at the hearing you were given the opportunity to dis- cuss or submit alternatives to the collection actions such as an installment_agreement under sec_6159 or an offer_in_compromise under sec_7122 instead you chose to spend your time at the hearing bringing up frivolous issues you made the statement that this can not be frivo- lous this mere assertion is not supported by the facts or by law the courts have consistently ruled that arguments of this nature are considered frivolous you correctly point out that sec_61 defines income more precisely sec_61 defines gross_income sec_61 gross_income defined a general definition except as otherwise provided in this subtitle gross_income means all income from whatever source derived including but not limited to the following items compensation_for service including fees commissions fringe_benefits and similar items wages are considered to be compensation_for services the u s tax_court has recently ruled on documents and positions that are substantially identical to the ones you have put forward see christopher kiley v com- missioner t c memo no 6676-02l date a copy of this case was provided to you at the hearing in kiley v commissioner the u s tax_court ruled that the return filed with all -0-‘s and using substantially identical language in the attachments was clearly frivolous the court went further and assessed a substantial penalty under sec_6673 for taking the court’s time with arguments that have been long settled as a matter of law a copy of the court’s warning as provided for in pierson v commissioner was also given to you at the hearing and explained no spousal defenses were raised the only challenges you raised as to the appropriateness of the collection actions were couched in terms of arguments that have previously been identified as frivolous you offered no alternatives to the proposed enforced collection actions balancing efficient collection and intrusiveness the determination of appeals is that the proposed collection action balances the need for efficient collection_of_taxes with the intrusiveness of the action since the liabilities are due and owing and the notices of proposed enforced collection action were legally proper you were notified that the documents you filed were frivolous and chose to ignore the clear warning issued in writing before you decide whether to petition this notice_of_determination you should know that the tax_court is empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless see the copy of pierson v commissioner that was provided at the hearing it is our view that the positions you have taken have no merit and are groundless petitioner filed a petition with the court with respect to the notice_of_determination relating to petitioner’s unpaid liability for the petition contains statements contentions arguments and requests that the court finds to be frivolous and or groundless discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion petitioner did not file a petition with the court with respect to the notice_of_deficiency that respondent issued to him relating to his taxable_year where as is the case here 6the frivolous and or groundless statements contentions arguments and requests in petitioner’s petition are similar to the frivolous and or groundless statements contentions arguments and requests in petitions filed by certain other taxpayers with cases in the court see eg copeland v commissioner tcmemo_2003_46 the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s unpaid liability for in respondent’s motion respondent requests that the court require petitioner to pay a penalty to the united_states pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer’s position in such a proceeding is frivolous or groundless sec_6673 in pierson v commissioner t c pincite we issued an unequivocal warning to taxpayers concerning the imposition of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions at the appeals_office hearing the settlement officer gave petitioner a copy of pierson and explained the warning of the court in that opinion with respect to sec_6673 nonetheless in the instant case petitioner advanced in the petition we believe primarily for delay frivolous and or groundless statements contentions arguments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s statements contentions arguments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and an appropriate decision will be entered
